Name: 2012/29/EU: Commission Implementing Decision of 13Ã January 2012 on the compliance of standard EN 60065:2002/A12:2011 Ã¢ Audio, video and similar electronic apparatus Ã¢  Safety requirementsÃ¢ and of standard EN 60950-1:2006/A12:2011 Ã¢ Information technology equipment Ã¢  Safety Ã¢  Part 1: General requirementsÃ¢ with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and on the publication of the references of those standards in the Official Journal of the European Union (notified under document C(2012) 55) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  communications;  consumption;  technology and technical regulations
 Date Published: 2012-01-17

 17.1.2012 EN Official Journal of the European Union L 13/7 COMMISSION IMPLEMENTING DECISION of 13 January 2012 on the compliance of standard EN 60065:2002/A12:2011 Audio, video and similar electronic apparatus  Safety requirements and of standard EN 60950-1:2006/A12:2011 Information technology equipment  Safety  Part 1: General requirements with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and on the publication of the references of those standards in the Official Journal of the European Union (notified under document C(2012) 55) (Text with EEA relevance) (2012/29/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, After consulting the Standing Committee set up in accordance with Article 5 of Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (2), Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product shall be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of the Directive 2001/95/EC, European standards are established by European standardisation bodies under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 28 September 2009, the Commission issued Mandate M/452 to the European standardisation bodies for the drafting of a European safety standard to provide requirements for protection against excessive sound pressure from personal music players and mobile phones with a music playing function. (6) The European Committee for Electrotechnical Standardization (Cenelec) adopted on 24 January 2011 standard EN 60065:2002/A12:2011 Audio, video and similar electronic apparatus  Safety requirements and standard EN 60950-1:2006/A12:2011 Information technology equipment  Safety  Part 1: General requirements in response to the Commissions mandate. (7) Standards EN 60065:2002/A12:2011 and EN 60950-1:2006/A12:2011 fulfil Mandate M/452 and comply with the general safety requirement of Directive 2001/95/EC. Their references should be published in the Official Journal of the European Union. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Standard EN 60065:2002/A12:2011 Audio, video and similar electronic apparatus  Safety requirements and standard EN 60950-1:2006/A12:2011 Information technology equipment  Safety  Part 1: General requirements meet the general safety requirement of Directive 2001/95/EC for the risks they cover. Article 2 The references of standards EN 60065:2002/A12:2011 and EN 60950-1:2006/A12:2011 shall be published in part C of the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 January 2012. For the Commission John DALLI Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 204, 21.7.1998, p. 37.